                                            Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 1 of 12




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        JENNIFER FAHEY,                                 Case No. 20-cv-06737-JST
                                                         Plaintiff,                         ORDER GRANTING MOTION TO
                                   7
                                                                                            DISMISS
                                                  v.
                                   8                                                        Re: ECF No. 21
                                   9        WHOLE FOODS MARKET, INC., et al.,
                                                         Defendants.
                                  10

                                  11

                                  12            Before the Court is Defendant Whole Foods Markets California, Inc.’s (“Whole Foods”)
Northern District of California
 United States District Court




                                  13   motion to dismiss Plaintiff Jennifer Fahey’s first amended complaint (“FAC”). ECF No. 21. The

                                  14   Court will grant the motion.

                                  15   I.       BACKGROUND

                                  16            Fahey brings this action against Whole Foods for its allegedly “false and misleading

                                  17   marketing practices with regards to its [365 Organic Unsweetened Almond Vanilla Almondmilk

                                  18   Beverage (“365 Vanilla Almondmilk” or “the Product”)].” ECF No. 19 (“FAC”) ¶ 6. The

                                  19   packaging at issue is reproduced below:

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                             Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 2 of 12




                                   1   Id. ¶ 3. Fahey contends that the use of “vanilla” on the 365 Vanilla Almondmilk’s front label

                                   2   without any qualifying terms causes consumers to believe that the product’s vanilla flavor comes

                                   3   exclusively or predominately from vanilla beans. Id. ¶¶ 3, 45, 48; see also id. ¶ 46 (“[A] consumer

                                   4   survey commissioned by plaintiff’s counsel[] [found] that over seventy-one (71) percent of

                                   5   consumers expected the Product’s vanilla tase ‘comes from vanilla beans’ from the vanilla

                                   6   plant.”). In reality, Fahey alleges, the 365 Vanilla Almondmilk “may contain a trace or de

                                   7   minimus amount of vanilla, but this is boosted by synthetic vanillin from wood pulp or petroleum

                                   8   derivatives.” Id. ¶ 55 (emphasis in original). Fahey also alleges that the Product contains

                                   9   “undisclosed artificial flavors – maltol and piperonal.” Id. ¶ 59. These allegations are based on a

                                  10   scientific analysis of the Product that “reveal[ed] an abnormal excess of vanillin . . . relative to the

                                  11   amount and presence of the key odor-active compounds in authentic vanilla.” Id. ¶ 53.

                                  12            Fahey contends that she “would not have purchased the Product had [she] understood the
Northern District of California
 United States District Court




                                  13   true flavor composition and taste of the Product,” or would have paid less than what she did for it.

                                  14   Id. ¶¶ 13, 128. Fahey also alleges that she “would purchase the Product again in the future if the

                                  15   Product were remedied to reflect Defendant’s labeling and marketing claims for it.” Id. ¶ 13.

                                  16   Fahey brings this class action on behalf of herself and others similarly situated, and makes two

                                  17   claims under California’s Unfair Competition Law (“UCL”), one claim under California’s False

                                  18   and Misleading Advertising Law (“FAL”), and one claim under California’s Consumer Legal

                                  19   Remedies Act, (“CLRA”). Id. ¶¶ 110-53. On October 3, 2020, Fahey sent Whole Foods a CLRA

                                  20   Notice via certified mail that provided Whole Foods with notice of the alleged misconduct and

                                  21   requested that it cure the misconduct within 30 days pursuant to Cal. Civ. Code § 1782. Id. ¶¶

                                  22   149-51. Whole Foods now moves to dismiss the FAC. ECF No. 21. Fahey filed an opposition to

                                  23   this motion, ECF No. 28, to which Whole Foods replied, ECF No. 31.

                                  24   II.      JURISDICTION

                                  25            This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d).

                                  26   III.     LEGAL STANDARD

                                  27            A complaint must contain “a short and plain statement of the claim showing that the

                                  28   pleader is entitled to relief, in order to give the defendant fair notice of what the . . . claim is and
                                                                                           2
                                          Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 3 of 12




                                   1   the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (ellipsis in

                                   2   original) (quotation marks omitted). While a complaint need not contain detailed factual

                                   3   allegations, facts pleaded by a plaintiff must be “enough to raise a right to relief above the

                                   4   speculative level.” Twombly, 550 U.S. at 555. “To survive a [Rule 12(b)(6)] motion to dismiss, a

                                   5   complaint must contain sufficient factual matter that, when accepted as true, states a claim that is

                                   6   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “A

                                   7   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

                                   8   the reasonable inference that the defendant is liable for the misconduct alleged.” Id. While this

                                   9   standard is not a probability requirement, “[w]here a complaint pleads facts that are merely

                                  10   consistent with a defendant’s liability, it stops short of the line between possibility and plausibility

                                  11   of entitlement to relief.” Id. (quotation marks omitted). In determining whether a plaintiff has met

                                  12   this plausibility standard, the Court must “accept all factual allegations in the complaint as true
Northern District of California
 United States District Court




                                  13   and construe the pleadings in the light most favorable” to the plaintiff. Knievel v. ESPN, 393 F.3d

                                  14   1068, 1072 (9th Cir. 2005). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                  15   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  16   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (citation omitted).

                                  17   IV.    DISCUSSION

                                  18          This lawsuit is one of many class action complaints filed across the country regarding food

                                  19   manufacturers’ use of the term “vanilla” in their labels or advertising. See, e.g., Clark v. Westbrae

                                  20   Natural, Inc., No. 20-cv-03221-JSC, 2020 WL 7043879 (N.D. Cal. Dec. 1, 2020) (“Clark I”);

                                  21   Cosgrove v. Blue Diamond Growers, No. 19-cv-8993-VM, 2020 WL 7211218 (S.D.N.Y. Dec. 7,

                                  22   2020); Zaback v. Kellogg Sales Co., No. 20-cv-00268-BEN, 2020 WL 6381987 (S.D. Cal. Oct.

                                  23   29, 2020). Most notably, this suit contains many of the same allegations – and is brought by some

                                  24   of the same counsel – as Clark v. Westbrae Natural Inc., a case that has now been dismissed by

                                  25   another court in this district. No. 20-cv-3221-JSC, 2021 WL 1580827 (N.D. Cal. Apr. 22, 2021)

                                  26   (“Clark II”). Clark involved very similar claims – based on allegations that also included a

                                  27   consumer survey and scientific testing – regarding an “organic unsweetened vanilla soymilk.”

                                  28   Clark I, 2020 WL 7043879, at *1. This Court finds the reasoning of the Clark court to be
                                                                                          3
                                          Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 4 of 12




                                   1   persuasive and correct, and largely follows that court’s analysis in concluding that Fahey has

                                   2   failed to state a claim under the FAL, CLRA, or UCL.

                                   3          A.      Deception Claims

                                   4          The Court first considers whether Fahey has plausibly alleged that reasonable consumers

                                   5   are deceived by the use of “vanilla” on the Product’s label.

                                   6          Fahey argues that “the term ‘Vanilla’ and the absence of any qualifying terms” causes

                                   7   “consumers and [Fahey to] expect[] the Product to have a vanilla taste, exclusively or

                                   8   predominantly from vanilla beans.” FAC ¶ 45. Fahey does not dispute that natural vanilla “was

                                   9   actually in the product[],” but explains that the focus of her lawsuit is the misleading “proportion

                                  10   of a particular ingredient” – vanilla from vanilla beans – “that was actually in the product.” ECF

                                  11   No. 28 at 19. Fahey contends that scientific testing reveals “that the predominant, if not exclusive,

                                  12   source of the vanilla flavor is from added vanillin not from the vanilla plant.” Id. at 12. Fahey
Northern District of California
 United States District Court




                                  13   also relies on results of “a consumer survey commissioned by plaintiff’s counsel,” FAC ¶ 46, to

                                  14   support her contention that a reasonable consumer – as reflected by 71 percent of respondents to

                                  15   the survey – “believed the Product’s vanilla taste comes from the vanilla plant,” ECF No. 28 at 17.

                                  16          “False advertising claims under the FAL, the CLRA, and the fraudulent and unfair prongs

                                  17   of the UCL are governed by the ‘reasonable consumer’ standard.” Maxwell v. Unilever U.S., Inc.,

                                  18   No. 5:12-CV-01736-EJD, 2018 WL 1536761, at *5 (N.D. Cal. Mar. 28, 2018) (citing Williams v.

                                  19   Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008)). “Under this standard, [Fahey] must show

                                  20   that ‘members of the public are likely to be deceived.’” Ebner v. Fresh, Inc., 838 F.3d 958, 965

                                  21   (9th Cir. 2016) (quoting Williams, 552 F.3d at 938). The reasonable consumer standard “requires

                                  22   more than a mere possibility” that Whole Food’s use of the term “vanilla” on the Product “might

                                  23   conceivably be misunderstood by some few consumers viewing it in an unreasonable manner.” Id.

                                  24   (quoting Lavie v. Procter & Gamble Co., 105 Cal. App. 4th 496, 508 (2003)). Rather, it must be

                                  25   “probable that a significant portion of the general consuming public or of targeted consumers,

                                  26   acting reasonably in the circumstances, could be misled.” Lavie, 105 Cal. App. 4th at 508.

                                  27          First, the Court holds – as many district courts across the country have – that the word

                                  28   “vanilla” without any qualifying terms does not lead a reasonable consumer to believe that the
                                                                                         4
                                           Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 5 of 12




                                   1   vanilla flavor came exclusively or predominantly from vanilla beans. See, e.g., Dashnau v.

                                   2   Unilever Mfg. (US), Inc., No. 19-CV-10102 (KMK), 2021 WL 1163716, at *6 (S.D.N.Y. Mar. 26,

                                   3   2021) (“[T]he SDNY Vanilla Cases have concluded that the word ‘vanilla,’ when used to describe

                                   4   a product such as ice cream or almond milk, describes a flavor, not a particular ingredient.”);

                                   5   Barreto v. Westbrae Nat., Inc., No. 19-CV-9677 (PKC), 2021 WL 76331, at *4 (S.D.N.Y. Jan. 7,

                                   6   2021) (“Like the product’s labeling in [three other New York district court cases], Westbrae’s

                                   7   product makes a representation regarding its flavor and does not imply or represent the source of

                                   8   that flavor comes exclusively or predominantly from natural vanilla.”); Harris v. McDonalds, No.

                                   9   20-cv-06533-RS ECF No. 40 at 3 (N.D. Cal. Mar. 24, 2021) (“[P]articularly in the case of

                                  10   ‘vanilla’—a word that can be used to mean ‘plain’—it is not obvious or indisputable what ‘a

                                  11   significant portion of the general consuming public or of targeted consumers acting reasonably in

                                  12   the circumstances,’ would believe.”).1
Northern District of California
 United States District Court




                                  13          This conclusion is bolstered by the fact that the Product’s label does not include any

                                  14   phrases or images that would lead a reasonable consumer to understand “vanilla” to be referencing

                                  15   an ingredient rather than a flavor. See, e.g., Dailey v. A&W Concentrate Co., No. 19-CV-768

                                  16   (BMC), 2021 WL 777114, at *1 (N.D. Cal. Feb. 16, 2021) (holding that plaintiffs plausibly

                                  17   alleged that a label with “made with aged vanilla” implies that the product’s vanilla flavor is

                                  18   derived predominantly from the vanilla plant); Zaback v. Kellogg Sales Co., No. 3:20-cv-00268-

                                  19   BEN-MSB, 2020 WL 6381987, at*1 (S.D. Cal. Oct. 29, 2020) (considering claims based on “a

                                  20   vignette of a vanilla plant with only the word ‘vanilla’ below the vignette”); but see Steele v.

                                  21   Wegmans Food Markets, Inc., 472 F. Supp. 3d 47, 50 (S.D.N.Y. 2020) (holding that a label

                                  22   representing that vanilla ice cream was made with “natural vanilla flavor” did not imply that it was

                                  23   flavored predominantly with the vanilla bean because the “container does not mention vanilla

                                  24   beans, or bean extract, and even if vanilla or bean extract is not the predominant factor, if the

                                  25   sources of the flavor are natural, not artificial, it is hard to see where there is deception”). Fahey

                                  26

                                  27   1
                                        Fahey encourages the Court to avoid “the supposed ‘wisdom of crowds.’” ECF No. 28 at 29.
                                  28   The Court recognizes that these orders from other district courts are not binding or precedential.
                                       However, the Court finds their analyses to be persuasive and their conclusions to be correct.
                                                                                        5
                                           Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 6 of 12




                                   1   does not allege that any part of the Product’s packaging could lead a consumer to believe that the

                                   2   word “vanilla” on the label referred to an ingredient rather than the flavor of the almond milk.

                                   3          In addition, the Court notes that Fahey asserts that “Whole Foods charges a price premium

                                   4   for its Vanilla Almondmilk,” FAC ¶ 5, but fails to state how much the Product costs. The FAC

                                   5   also does not allege how comparable products are priced or why else a reasonable consumer

                                   6   would find the Product’s cost to include a “premium.” Thus, to the extent that Fahey relies on the

                                   7   price of the Product to support her allegation that a reasonable consumer would expect the

                                   8   Product’s vanilla flavor to come exclusively or predominantly from vanilla beans, the FAC does

                                   9   not support such a finding.2

                                  10          Second, the Court holds that the survey data does not save Fahey’s false advertising

                                  11   claims. Fahey alleges that “a consumer survey commissioned by plaintiff’s counsel [found] that

                                  12   over seventy-one (71) percent of consumers expected the Product’s vanilla tase ‘comes from
Northern District of California
 United States District Court




                                  13   vanilla beans’ from the vanilla plant.” FAC ¶ 46. The FAC does not provide any information

                                  14   about how the survey was conducted, what questions were asked, or how many consumers

                                  15   participated in the survey. Another court in this district concluded that similarly vague allegations

                                  16   of consumer survey data did not save a plaintiff’s deceptions claims. See Clark I, 2020 WL

                                  17   7043879, at *4 (“Plaintiff does not even allege what the survey asked so it is impossible to infer

                                  18   that notwithstanding the commonsense interpretation of ‘vanilla’ as not implying flavored

                                  19   exclusively with vanilla bean, [p]laintiff has plausibly alleged that it does. At bottom, the vague

                                  20   survey allegation does not make plausible that reasonable consumers understand that ‘vanilla’

                                  21   soymilk is flavored exclusively with vanilla bean.”). The Court notes that even if Fahey provides

                                  22   more information about how this survey was conducted, the Court is likely to conclude that

                                  23   “adding surveys cannot alone salvage implausible claims.” Yu v. Dr Pepper Snapple Grp., Inc.,

                                  24

                                  25
                                       2
                                        Whole Foods contends that it “sells the unflavored version of 365 Almondmilk for the exact
                                       same price [as the vanilla version].” ECF No. 21 at 9. The Court cannot consider this contention
                                  26   because, subject to exceptions that are not present here, “the scope of review on a motion to
                                       dismiss for failure to state a claim is limited to the contents of the complaint.” Marder v. Lopez,
                                  27   450 F.3d 445, 448 (9th Cir. 2006). The contention also is not supported by evidence. If the
                                       assertion is true, however, it further undercuts Fahey’s contention that the price of 365 Vanilla
                                  28   Almondmilk signals anything about the degree to which the vanilla flavor comes from vanilla
                                       beans.
                                                                                            6
                                          Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 7 of 12




                                   1   No. 18-CV-6664, 2020 WL 5910071, at *5 (N.D. Cal. Oct. 6, 2020). See also Clark II, 2021 WL

                                   2   1580827, at *2-3 (following two other courts that “considered nearly identical surveys by the same

                                   3   counsel” to find that the survey was flawed and did “not contribute enough to render the claims

                                   4   plausible” (citation omitted)); Pichardo v. Only What You Need, Inc., No. 20-cv-0493 (VEC),

                                   5   2020 WL 6323775, at *3-6 (S.D.N.Y. Oct. 27, 2020) (holding that a reasonable consumer would

                                   6   not believe a label with “smooth vanilla” means that the vanilla flavor comes exclusively or

                                   7   predominantly from the vanilla bean despite results of a consumer survey conducted by plaintiffs’

                                   8   counsel).

                                   9          Finally, the cases relied on by Fahey are unavailing because they involved labels that had

                                  10   far greater potential to be misleading than the word “vanilla.” For example, many of the cases

                                  11   considered packaging that had pictures of fruit or other phrases that implied the use of certain

                                  12   ingredients rather than the flavor of a product. See Williams, 552 F.3d at 938 (label of fruit snacks
Northern District of California
 United States District Court




                                  13   that included the phrase “made with fruit juice” and images of fruits that were not ingredients was

                                  14   potentially deceptive); Mantikas v. Kellogg Co., 910 F.3d 633, 637 (2d Cir. 2018) (Cheez-Its

                                  15   crackers labeled as “whole grain” could be misleading because it falsely implied that the

                                  16   predominant ingredient was whole grain flour, not white flour); Henderson v. Gruma Corp., No.

                                  17   10-cv-4173-AHM, 2011 WL 1362188 at *12 (C.D. Cal. Apr. 11, 2011) (packaging displaying

                                  18   pictures of avocados and the word “GUACAMOLE” was potentially deceptive because the

                                  19   product contained less than 2% avocado powder); Kosta v. Del Monte Corp., No. 12-cv-1722-

                                  20   YGR, 2013 WL 2147413, at *12 (N.D. Cal. May 15, 2013) (a reasonable consumer could find “a

                                  21   plastic container of fruit in the refrigerated produce section labeled ‘must be refrigerated’ and

                                  22   identifying no ingredients on the label as chemical preservatives” to be deceptively advertised as

                                  23   fresh cut fruit). These cases are readily distinguishable from the facts presented here and do not

                                  24   affect the outcome of this case.

                                  25          Fahey also attempts to distinguish the non-binding vanilla cases discussed above by

                                  26   pointing to her allegations that the Product contains undisclosed artificial flavors. ECF No. 28 at

                                  27   28-30. Fahey alleges that “the Product contains undisclosed artificial flavors – maltol and

                                  28   piperonal” and “should be labeled as ‘artificially flavored” because “it contains vanillin not from
                                                                                         7
                                          Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 8 of 12




                                   1   vanilla beans.” FAC ¶¶ 59, 69; see also id. ¶¶ 59-62. However, when another district court

                                   2   considered the same or similar allegations, it dismissed a case involving vanilla almond milk

                                   3   because it found allegations regarding purportedly artificial vanillin, maltol, and piperonal to be

                                   4   insufficient because the plaintiff failed to allege that the non-vanilla flavors were artificially, as

                                   5   opposed to naturally, derived. Wynn v. Topco Assocs., LLC, No. 19-CV-11104 (RA), 2021 WL

                                   6   168541, at *5-6 (S.D.N.Y. Jan. 19, 2021). See also Barreto, 2021 WL 76331, at *4 (“Although

                                   7   the [scientific testing] detected maltol, it contains no finding whether the maltol was derived

                                   8   artificially or naturally.”). The same is true here. The Court therefore holds that “[a]bsent any

                                   9   factually substantiated allegations that the vanillin, maltol, and piperonal in [Whole Food’s]

                                  10   product are not derived from natural sources,” Fahey has “failed to allege the presence of artificial

                                  11   flavors, and [her] claim that the ingredient list makes a materially misleading omission thus fails.”

                                  12   Id. at *6. For the same reason, this case cannot be distinguished from the numerous cases in
Northern District of California
 United States District Court




                                  13   which district courts have held that a label including the word “vanilla” without any qualifying

                                  14   terms does not mislead a reasonable consumer.

                                  15           Accordingly, Fahey has failed to plausibly allege that a reasonable consumer would expect

                                  16   that almond milk labelled as “vanilla” derives its vanilla flavor exclusively or predominantly from

                                  17   vanilla bean and her deception claims under the FAL, the CLRA, and the fraudulent and unfair

                                  18   prongs of the UCL must be dismissed. Out of an abundance caution, the Court grants leave to

                                  19   amend. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“[A] district court

                                  20   should grant leave to amend . . . unless it determines that the pleading could not possibly be cured

                                  21   by the allegation of other facts.” (quotation marks and citations omitted)).

                                  22           B.      UCL Unlawful Business Practice Claim

                                  23           Whole Foods contends that Fahey’s failure to satisfy the reasonable consumer test is also

                                  24   grounds to dismiss her claim under the unlawful conduct prong of the UCL. ECF No. 21 at 17.

                                  25   However, courts in this district have recognized that “[t]he reasonable consumer test is a

                                  26   requirement under the UCL’s unlawful prong only when it is an element of the predicate

                                  27   violation.” Maxwell, 2018 WL 1536761, at *5 (quoting Bruton v. Gerber Prod. Co., 703 Fed.

                                  28   App’x 468, 472 (9th Cir. 2017)). Here, Plaintiff’s unlawful claim is based on Whole Food’s
                                                                                           8
                                           Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 9 of 12




                                   1   alleged violation of the Federal Food, Drug, and Cosmetic Act (“FFDCA”) and its implementing

                                   2   regulations and the California Sherman Food, Drug, and Cosmetic Law (“Sherman Act”), which

                                   3   include no requirement that the public be likely to experience deception. FAC ¶¶ 111-27.3

                                   4          The Court first considers Whole Foods’ argument that Fahey’s claims based on the

                                   5   Sherman Act are preempted by the FDCA. ECF No. 21 at 4. Fahey responds to this argument by

                                   6   asserting that “Defendant claims that Plaintiff is attempting to [add] additional requirements

                                   7   inconsistent with the FDCA regulations. . . . As explained below, the regulations Defendant claims

                                   8   do not apply are, in fact, applicable, and Plaintiff’s claims are not preempted.” ECF No. 28 at 15

                                   9   (citation omitted). The parties therefore do not dispute that Fahey’s Sherman Act claims survive

                                  10   only if there is a violation of the FDCA regulations. See also 21 U.S.C. § 343-1(a) (“no State . . .

                                  11   may directly or indirectly establish . . . any requirement for a food which is the subject of a

                                  12   standard of identity established under section 342 of this title that is not identical to such standard
Northern District of California
 United States District Court




                                  13   of identity”); Salazar v. Honest Tea Inc., 74 F. Supp. 3d 1304 (E.D. Cal. 2014) (holding that

                                  14   “because plaintiff’s allegations [did] not show a violation of the FDCA, plaintiff’s state laws

                                  15   claims [were] preempted; if allowed to proceed, the state law claims would impose liability

                                  16   inconsistent with the FDCA.”).

                                  17          Accordingly, Fahey’s claim under the unlawful conduct prong of the UCL depends on her

                                  18   allegations that the Product’s labelling violates 21 C.F.R. § 101.22(i)(1). Section 101.22 is titled

                                  19   “Foods; labeling of spices, flavorings, colorings and chemical preservatives,” and provides that:

                                  20                  (i) If the label, labeling, or advertising of a food makes any direct or
                                                      indirect representations with respect to the primary recognizable
                                  21                  flavor(s), by word, vignette, e.g., depiction of a fruit, or other means,
                                                      or if for any other reason the manufacturer or distributor of a food
                                  22                  wishes to designate the type of flavor in the food other than through
                                                      the statement of ingredients, such flavor shall be considered the
                                  23                  characterizing flavor and shall be declared in the following way:
                                  24                  (1) If the food contains no artificial flavor which simulates, resembles
                                                      or reinforces the characterizing flavor, the name of the food on the
                                  25                  principal display panel or panels of the label shall be accompanied by
                                  26

                                  27
                                       3
                                        Fahey’s unlawful claim based on violations of the FAL and CLRA fail because the Court has
                                       dismissed the predicate claims, as discussed above. See Krantz v. BT Visual Images, LLC, 89 Cal.
                                  28   App. 4th 164, 178 (2001) (holding that UCL claims under the unlawful prong “stand or fall
                                       depending on the fate of the antecedent substantive causes of action.”).
                                                                                        9
                                         Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 10 of 12



                                                      the common or usual name of the characterizing flavor, e.g.,
                                   1                  “vanilla”, in letters not less than one-half the height of the letters used
                                                      in the name of the food, except that:
                                   2
                                                      (i) If the food is one that is commonly expected to contain a
                                   3                  characterizing food ingredient, e.g., strawberries in “strawberry
                                                      shortcake”, and the food contains natural flavor derived from such
                                   4                  ingredient and an amount of characterizing ingredient insufficient to
                                                      independently characterize the food, or the food contains no such
                                   5                  ingredient, the name of the characterizing flavor may be immediately
                                                      preceded by the word “natural” and shall be immediately followed by
                                   6                  the word “flavored” in letters not less than one-half the height of the
                                                      letters in the name of the characterizing flavor, e.g., “natural
                                   7                  strawberry flavored shortcake,” or “strawberry flavored shortcake”.
                                   8                  (ii) If none of the natural flavor used in the food is derived from the
                                                      product whose flavor is simulated, the food in which the flavor is used
                                   9                  shall be labeled either with the flavor of the product from which the
                                                      flavor is derived or as “artificially flavored.”
                                  10

                                  11                  (iii) If the food contains both a characterizing flavor from the product
                                                      whose flavor is simulated and other natural flavor which simulates,
                                  12                  resembles or reinforces the characterizing flavor, the food shall be
Northern District of California




                                                      labeled in accordance with the introductory text and paragraph
 United States District Court




                                  13                  (i)(1)(i) of this section and the name of the food shall be immediately
                                                      followed by the words “with other natural flavor” in letters not less
                                  14                  than one-half the height of the letters used in the name of the
                                                      characterizing flavor.
                                  15   21 C.F.R. § 101.22(i)(1). “As relevant here, this Section states that a manufacturer can label its
                                  16   product as a ‘vanilla’ product so long as it contains no artificial ingredients that provide the vanilla
                                  17   flavor, although there are certain exceptions.” Clark II, 2021 WL 1580827, at *5.
                                  18          Fahey argues that Whole Foods has not complied with the minimum disclosure
                                  19   requirements articulated in 101.22(i)(1) because the Product’s label must include either the phrase
                                  20   “artificially flavored” or “with other natural flavor.” ECF No. 28 at 15-16. Whole Foods
                                  21   contends that the 365 Vanilla Almondmilk does not include artificial flavoring and that the “FAC
                                  22   does not allege sufficient facts to infer either: 1) that the amount of vanilla extract in the product is
                                  23   insufficient to supply the vanilla taste; or 2) that the organic natural flavors simulate, resemble or
                                  24   reinforce the vanilla taste (as opposed to supplying almond flavor, smoothness, thickness, aroma
                                  25   or some other attribute of the 365 Almondmilk taste profile).” ECF No. 31 at 19. The Court finds
                                  26   Whole Foods’ second argument to be unsupported. See, e.g., FAC ¶ 52 (“artificial vanilla flavor
                                  27   which provides much of the Product’s vanilla taste”).
                                  28
                                                                                          10
                                         Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 11 of 12




                                   1          However, the Court nevertheless holds that the FAC has not pleaded a violation of the

                                   2   FDCA. First, Fahey has not alleged a violation of § 101.22(i)(1)(ii) because the FAC does not

                                   3   allege that none of the natural flavor used in the Product is derived from vanilla beans. See, e.g.,

                                   4   id. at ¶ 50 (“the Product contains more non-vanilla flavor than flavor from vanilla beans”

                                   5   (emphasis in original)). Second, Fahey has not alleged a violation of § 101.22(i)(1)(iii). “This

                                   6   section means that if, for example, a product does not contain enough real vanilla to independently

                                   7   characterize a product’s vanilla flavor (hence, the product falls within (i)(1)(i)), and the product

                                   8   contains other natural flavors which simulate, resemble or reinforce the vanilla flavor, then the

                                   9   label must comply with (i)(1)(i) and have the word ‘natural’ precede ‘vanilla’ and it must also say

                                  10   ‘with other natural flavor’ after the name of the food.” Clark II, 2021 WL 1580827, at *6. Fahey

                                  11   has not adequately alleged that the amount of natural vanilla is insufficient to independently

                                  12   characterize the product. Her allegations rely on the results of scientific testing that demonstrate
Northern District of California
 United States District Court




                                  13   that “the Product has an excess of vanillin,” but this testing – which lists “vanillin” among a list of

                                  14   other compounds found in the Product – does not adequately support Fahey’s conclusory

                                  15   allegation that the vanillin in the 365 Vanilla Almondmilk is “from non-vanilla sources.” FAC ¶

                                  16   64. See Clark II, 2021 WL 1580827, at *5-6 (“Plaintiff conceded that vanillin is or can be derived

                                  17   from the vanilla bean and that Plaintiff has no good faith basis for alleging that the vanillin in the

                                  18   Product is not from the vanilla bean.”). Absent support for her allegation that the vanillin in the

                                  19   Product is “from non-vanilla sources,” Fahey has failed to allege that the amount of natural

                                  20   vanilla in the 365 Vanilla Almondmilk is insufficient to independently characterize the product.

                                  21          Therefore, Fahey’s claim under the UCL’s unlawful prong must be dismissed. Out of an

                                  22   abundance caution, the Court grants leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1127.

                                  23                                              CONCLUSION

                                  24          For the foregoing reasons, the Court grants Whole Food’s motion to dismiss Fahey’s FAC.

                                  25   Because the Court has concluded that Fahey’s FAC fails to state a claim, it need not and does not

                                  26   address Whole Food’s restitution arguments. Fahey is granted leave to amend all claims, to the

                                  27   extent that it can do so without contradicting its prior pleadings and representations or the rulings

                                  28   ///
                                                                                         11
                                         Case 4:20-cv-06737-JST Document 37 Filed 06/30/21 Page 12 of 12




                                   1   in this order. An amended complaint is due 21 days from the date of this order. Failure to timely

                                   2   file an amended complaint will result in dismissal of the claims with prejudice.

                                   3          The case management conference scheduled for July 6, 2021 is continued to August 31,

                                   4   2021 at 2:00 p.m. An updated case management statement is due August 24, 2021.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 30, 2021
                                                                                       ______________________________________
                                   7
                                                                                                     JON S. TIGAR
                                   8                                                           United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       12
